Citation Nr: 0012949	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  00 05 518	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
September 1975.  

By a letter dated March 2000, the Department of Veterans 
Affairs (VA) regional office (RO) in Nashville, Tennessee, 
notified the veteran and the attorney representing the him of 
the payment of past-due benefits and the referral of the file 
to the Board of Veterans' Appeals (Board) for a decision 
concerning the attorney's eligibility for payment of a fee 
for his services from the 20 percent past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit to the Board evidence or argument concerning payment 
of attorney fees.  No response has been received from either 
the veteran or his attorney.  The question of whether such 
withheld past-due benefits should be paid to the veteran's 
attorney is now before the Board.  


FINDINGS OF FACT

The Board has not promulgated a final decision on the issue 
upon which the veteran was awarded past-due benefits by a 
decision dated in March 2000.  


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA and 
the Board may be executed have not been satisfied.  38 
U.S.C.A. § 5904(c) (West & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1996).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.  

The veteran retained an attorney in January 1997, and in May 
1999, they entered a fee agreement which provided that if the 
VA favorably decided his claim at any stage after a final 
decision by the Board, he would pay a fee of 20 percent of 
the amount of past-due benefits resulting from his claim.  He 
authorized VA to pay the fee directly to the attorney from 
past-due benefits.  

The award of past-due benefits resulted from the submission 
of an eligibility verification report and a report of 
unreimbursed medical expenses that qualified the veteran for 
receipt of improved disability pension.  This grant of 
benefits, made in March 2000, was made without prior Board 
decision.  The most recent Board decisions, dated in October 
1996 and April 1998, pertain to unrelated issues.  To date, 
the Board has not promulgated a final decision with respect 
to the pension issue on which basis the veteran became 
entitled to the payment of past-due benefits.  The Board 
concludes that the attorney is not eligible for the payment 
of attorney's fees from past-due benefits in this matter.  

Therefore, the RO will not pay to the attorney the amount of 
the past-due benefits withheld pending this decision.  The 
attorney is ordered to refund to the veteran any money paid 
by him for the attorney's representation before VA concerning 
VA pension benefits.  As a reduction in the fee is ordered, 
the attorney must credit the account of the claimant with the 
amount of the reduction and refund any excess payment on the 
account to the claimant not later than the expiration of the 
time within which the ruling may be appealed to the Court of 
Veterans Appeals.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.  


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the matter for 
which past-due benefits were paid in March 
2000.  The fee is reduced to $0.  The amount in excess of $0 
received by the attorney for fees for service before VA is to 
be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


